 



Exhibit 10.4
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of
                    , 2006 (the “Effective Date”), by and between Protalix Ltd.,
a company organized under the laws of the State of Israel (the “Company”) and
Dr. David Aviezer, Israel Identification No. 0-2603079-1 (the “Employee” or
“David”) (each of the Company and Employee shall be referred to herein, as a
“Party” and collectively, the “Parties”).

     
WHEREAS,
  the Company is engaged, inter alia, in the research and development of
proteins and expression thereof in plant cells cultures; and
 
   
WHEREAS,
  the Company desires to engage David as an employee of the Company in the
position of Company’s Chief Executive Officer (“CEO”) and the Employee desires
to serve the Company as an employee in such position, on the terms and
conditions hereinafter set forth;

NOW, THEREFORE, based on the representations contained herein and in
consideration of the mutual promises and covenants set forth herein, the Parties
agree as follows:

1.   Employment.   1.1.   Commencing as of the Effective Date, the Company shall
engage David as an employee in the position of CEO, reporting to the Board of
Directors of the Company.   1.2.   The Employee’s duties and responsibilities
shall be those duties and responsibilities customarily performed by a Chief
Executive Officer of a company.   1.3.   The Employee shall be employed on a
full-time basis. The Employee shall devote his full and undivided attention and
full working time to the business and affairs of the Company and the fulfillment
of his duties and responsibilities under this Agreement.       Without
derogating from the generality of the above, during the term of this Agreement
the Employee shall not be engaged in any other employment nor engage in any
other business activity or render any services, with or without compensation,
for any other person or entity. Notwithstanding the foregoing, it is agreed that
(i) Employee shall be entitled to engage in academic activity and teaching
during no more than two (2) hours per week and provided that such activity does
not derogate from or hinder the performance of his obligations hereunder, as may
be determined by the Board of Directors; and (ii) Employee shall be entitled to
render limited consulting services to customers for up to a limited number of
hours per month, provided however that (a) the provision of such services does
not derogate from, or impair or hinder Employee’s performance of, any of
Employee’s obligations hereunder; (b) the provision of such services is not
against the Company’s interests; and (c) the written consent of the Chairman of
the Board for the provision of such services has been obtained in advance. The
Chairman of the Board shall be entitled to withdraw or revoke his consent.      
The Employee shall notify the Company immediately of any event or circumstance
which may hinder the performance of his obligations hereunder or result in the
Employee having a conflict of interest with his position with the Company.

1



--------------------------------------------------------------------------------



 



1.4.   The Employee acknowledges that the Company’s facilities are located in
Carmiel and that he will be required to attend such facilities at least two
(2) working days per week. Employee further acknowledges and agrees that the
performance of his duties hereunder may require significant domestic and
international travel at the Company’s needs.   1.5.   It is agreed between the
Parties that the position that Employee holds within the Company is a management
position, which demands a special level of loyalty and accordingly the Work
Hours and Rest Law (1951) shall not apply to Employee’s employment by the
Company and this Agreement. The Employee further acknowledges and agrees that
his duties and responsibilities may entail irregular work hours and extensive
traveling in Israel and abroad, for which he is adequately rewarded by the
compensations provided for in this Agreement. The Parties confirm that this is a
personal services contract and that the relationship between the Parties shall
not be subject to any general or special collective bargaining agreement or any
custom or practice of the Company in respect of any of its other employees or
contractors.

2.   Salary and Employee Benefits.

In full consideration of Employee’s employment with the Company, commencing as
of the Effective Date (unless otherwise expressly provided in this Section 2),
the Employee shall be entitled to the following payments and benefits, it being
understood and agreed that any Salary-based benefits shall be calculated
exclusively on the basis of the base Salary (without consideration to any other
benefit):

2.1.   Salary. Effective as of January 1, 2006, the Company shall pay the
Employee a gross salary of NIS 80,000 per month (the “Salary”). The Salary will
be adjusted from time to time in accordance with the Cost of Living Index
(“Tosefet Yoker”) as may be required by law. The Salary shall be payable monthly
in arrears, and shall be paid to the Employee in accordance with Company’s
policy. A Salary increase shall be considered by Board annually. Without
limiting the generality of the last paragraph of Section 2, the Employee
confirms the receipt of the entire Salary in respect of the period commencing on
January 1, 2006 and expiring on the Effective Date.

2.2.   Bonuses.

  2.2.1   Annual Bonus.

Employee shall be entitled to an annual bonus based on multiples of Employee’s
base monthly Salary, subject to the Board’s approval and at the Board’s
discretion. Board’s determination shall be made following the end of each
calendar year during the term hereof. Employee’s contribution to Company’s fund
raising, generation of income through material strategic agreements and general
achievements shall serve as a significant factor in Board’s determination as
aforesaid. Employee hereby confirms the receipt of an annual bonus for the year
2005 in the amount of NIS 400,000 less the bonus for IND approval of the
Company’s GCD product set forth in Subsection 2.2.3(a) below.

  2.2.2   Bonus upon a Public Offering or Sale.

Employee shall be entitled to a significant bonus subject to the Board’s
approval and at Board’s discretion, upon consummation of (i) a public offering
of the Company’s or a Company’s parent company’s securities on the NYSE, NASDAQ,
AMEX or any equivalent stock exchnage but excluding the OTCBB, or (ii) an
acquisition of all or substantially all of the Company’s assets or shares by, or
merger of the Company with or into, any other company other than a company who’s
shares are listed on the OTCBB and/or a wholly-owned subsidiary of the Company
and excluding a transaction (or a

2



--------------------------------------------------------------------------------



 



series of related transactions) in which shareholders of the Company
(“Shareholders”) prior to such transaction (or a series of related transactions)
will own a majority of the voting power of the entity surviving the transaction.

  2.2.3   Bonus Upon Achievement of Certain Clinical Development Milestones.

  (a)   Employee hereby confirms the receipt of a bonus in the amount of
US$25,000 for IND approval of the Company’s GCD product.     (b)   Employee
hereby confirms the receipt of a bonus in the amount of US$25,000 for the
completion of the Company’s Phase I — Clinical Trial for the Company’s GCD
product     (c)   Employee shall be entitled to a bonus in the amount of
US$200,000 conditional upon the obtaining from the FDA or EMEA of a marketing
approval of the Company’s GCD product.

It is agreed that the terms of this Subsection 2.2.3 shall apply to any drug
product other than the GCD product, independently developed by the Company.

2.3.   Options. Employee shall be entitled to options to purchase Ordinary
Shares of the Company (“Ordinary Shares”), as follows:

  (a)   an option under the Company’s 2003 Israeli Stock Option Plan (the
“Plan”) to purchase 26,226 Ordinary Shares, pursuant to the terms of the Option
Agreement attached hereto as Exhibit B; and     (b)   an option under the Plan
to purchase additional 16,000 Ordinary Shares (the “Additional Option”), subject
to the following terms and conditions:

(i) vesting over a period of four (4) years on a quarterly basis (1,000 shares
per quarter), commencing on June 1, 2006;
(ii) a purchase price per Ordinary Share of US$59.40; and
(iii) the entering by the Employee into an Option Agreement covering such
Additional Option, acceptable to the Board of Directors.

2.4.   Manager’s Insurance. The Company shall insure the Employee under a
Manager’s Insurance Policy, including insurance in the event of illness or loss
of capacity for work (the “Policy”), and shall pay a sum of up to an aggregate
of 15.83% of the Salary towards the Policy, of which (i) 8.33% shall be on
account of severance compensation, which shall be payable to the Employee upon
severance, in accordance with the provisions of this Agreement; (ii) 5% of the
Salary on account of pension fund payments; and (iii) up to 2.5% of the Salary
on account of disability pension payments. The Company shall deduct 5% from the
Salary to be paid on behalf of the Employee towards the Policy. The Employee may
extend an existing policy or plan and incorporate it into the Policy, at his
discretion.

The Company and the Employee agree and acknowledge that in the event the Company
transfers ownership of the Policy or the right to receive such policy to the
Employee, then such transfer shall be credited against any obligation that the
Company may have to pay severance pay to the Employee pursuant to the Severance
Pay Law — 1963 (the “Severance Pay Law”). Employee agrees that the payments by
the Company to the Policy in accordance with the terms hereof, shall be instead
of any statutory obligation of the Company to pay severance pay to the Employee,
and not in addition thereto, all in accordance with Section 14 of the Severance
Pay Law. The Parties hereby adopt the General Approval of the Minister of Labor
and Welfare, on Employers’ Payments to

3



--------------------------------------------------------------------------------



 



Pension Funds and Insurance Policies Instead of Severance Pay According to
Section 14 of the Severance Pay Law, attached hereto as Exhibit C.
The Company hereby waives its right to a refund of payments it made to the
Policy, except: (i) in the event that Employee’s right to severance pay was
denied by a final judgment pursuant to Section 16 or 17 of the Severance Pay Law
(in which case Company shall only be entitled to a refund of such funds to the
extent that severance pay was denied); or (ii) in the event that the Employee
withdrew monies from the Policy (other than by reason of an “Entitling Event”,
i.e. death, disability or retirement at or after the age of sixty (60)).

2.5.   Vocational Studies. The Company shall open and maintain a “Keren
Hishtalmut” Fund for the benefit of the Employee (the “Fund”). The Company shall
contribute to such Fund an amount equal to 7-1/2% of the Salary and the Employee
shall contribute to the Fund an amount equal to 2-1/2% of the Salary. The
Employee hereby instructs the Company to transfer to the Fund Employee’s
contribution from the Salary.   2.6.   Vacation. The Employee shall be entitled
to annual paid vacation of 24 working days. Subject to applicable law, up to two
(2) years’ equivalent of vacation days may be accumulated and may, at the
Employee’s option, upon thirty (30) days’ prior written notice to the Company,
be converted into cash payments in an amount equal to the proportionate part of
the Salary for such days. Without limiting the generality of the last paragraph
of Section 2, the Employee confirms that neither he nor Agenda is entitled to
any vacation and/or vacation pay with respect to the services provided by any of
them to the Company through the Effective Date or activities conducted under the
Services Agreement (as defined in Section 7 below) or otherwise, prior to the
Effective Date.

It is agreed that, without limiting the annual paid vacation to which Employee
is entitled in accordance with the first two sentences of this Section 2.6, it
shall not be deemed a breach of this Agreement by the Employee in case Employee
is absent from work for an aggregate period of up to forty eight (48) working
days during the entire term of this Agreement, provided that Employee shall not
be entitled to any payment, compensation or benefit (including without
limitation the Salary) in respect of such days, but shall be entitled to use the
Company Car during such days (the “Approved Absence”).
Employee shall coordinate in advance with the Chairman of the Board the dates of
the vacation and Approved Absence hereunder.

2.7.   Sick Leave. The Employee shall be entitled to fully paid sick leave
pursuant to the Sick Pay Law (1976).   2.8.   Annual Recreation Allowance (Dme’i
Havra’a). The Employee shall be entitled to annual recreation allowance
according to applicable law.   2.9.   Company Car.

  (a)   The Company shall provide the Employee with a Company car (the “Company
Car”), as determined by the Board of Directors of the Company (the “Board of
Directors” or “Board”), at its discretion, which car shall be categorized “Group
4”. The Company Car shall be placed with the Employee for his business and
personal use. Employee shall take good care of the Company Car and ensure that
the provisions of the insurance policy and the Company’s rules relating to the
Company Car are strictly, lawfully and carefully observed.     (b)   Subject to
applicable law, the Company shall bear all fixed and ongoing expenses relating
to the Company Car and to the use and maintenance thereof, excluding expenses
incurred in connection with any violations of law, which shall be paid

4



--------------------------------------------------------------------------------



 



      solely by Employee. The Employee shall bear any and all taxes applicable
to him in connection with said Company Car and the use thereof, in accordance
with income tax regulations applicable thereto.     (c)   Upon the termination
of employment hereunder, the Employee shall return the Company Car (together
with its keys and any other equipment supplied and/or installed therein by
Company and any documents relating to the Company Car) to the Company’s
principal office. Employee shall have no rights of lien with respect to the
Company Car and/or any of said equipment and documents.

2.10.   Telephone. The Company shall furnish, for the use of the Employee, a
cellular telephone (the “Company Phone”), and shall bear all the costs and
expenses associated with the use of the Company Phone. The Company will bear the
tax applicable to the use of the Company Phone by the Employee, according to
applicable law. All such costs, expenses and tax payments borne and payable by
the Company pursuant to this Section 2.10 are included in the Salary. The
provisions of Section 2.9(c) above shall apply to the Company Phone, mutatis
mutandis.   2.11.   Certain Reimbursements. The Employee shall be entitled to
full reimbursement from the Company for reasonable expenses incurred during the
performance of his duties hereunder upon submission of substantiating documents,
according to the Company’s policy.   2.12.   Taxes. The Employee will bear any
tax applicable on the payment or grant of any of the above Salary and/or
benefits, according to the then applicable law. The Company shall be entitled to
and shall deduct and withhold from any amount or benefit payable to the
Employee, any and all taxes, withholdings or other payments as required under
any applicable law.

The Employee and Agenda (as defined in Section 7 below) hereby represent and
warrant that they have been paid in full for all services provided by any of
them to the Company through the Effective Date, and that the Company does not
owe to any of them or is liable to pay to any of them any amount or compensation
in respect of such past services rendered or any activities conducted under the
Services Agreement (as defined in Section 7 below) or otherwise, prior to the
Effective Date.

3.   Confidentiality   3.1.   The Employee hereby agrees that he shall not,
directly or indirectly, disclose or use at any time any trade secrets or other
confidential information of any type or nature, whether patentable or not, of
the Company, its subsidiaries or affiliates now or hereafter existing, including
but not limited to, any (i) processes, formulas, trade secrets, copyrights,
innovations, inventions, discoveries, improvements, research or development and
test results, specifications, data, patents, patent applications and know-how of
any type or nature; (ii) marketing plans, business plans, strategies, forecasts,
financial information, budgets, projections, product plans and pricing;
(iii) personnel information, salary, and qualifications of employees;
(iv) agreements, customer and supplier information, including identities and
product sales forecasts; and (v) any other information of a confidential or
proprietary nature (collectively, “Confidential Information”), of which the
Employee is or becomes informed or aware during the employment, whether or not
developed by the Employee, it being agreed that for purposes of this
Section 3.1, the term Confidential Information shall not include information
that has entered into the public domain through no wrongful act by Employee.
Upon termination of this Agreement, or at any other time upon request of the
Company, the Employee shall promptly deliver to the

5



--------------------------------------------------------------------------------



 



    Company all physical and electronic copies and other embodiments of
Confidential Information and all memoranda, notes, notebooks, records, reports,
manuals, drawings, blueprints and any other documents or things belonging to the
Company, and all copies thereof, in all cases, which are in the possession or
under the control of the Employee.

3.2.   Employee hereby acknowledges and that all Confidential Information and
any other rights in connection therewith are and shall at all times remain the
sole property of the Company.   4.   Non-Competition and Non-Solicitation   4.1.
  The Employee agrees and undertakes that he will not, for so long as (i) this
Agreement is in effect, or (ii) he serves as a member of the Board of Directors
and for a period of two (2) years after the later of the above lapses for
whatever reason (the “Non-Competition Period”), compete or to assist others to
compete, whether directly or indirectly, with the business of the Company, as
currently conducted and as conducted and/or proposed to be conducted during the
Non-Competition Period.   4.2.   The Employee further agrees and undertakes that
during the Non-Competition Period, he will not directly or indirectly solicit
any business which is similar to the Company’s business from individuals or
entities that are customers, suppliers or contractors of the Company, any of its
subsidiaries or affiliates during the Non-Competition Period, without the prior
written consent of the Company’s Board of Directors.   4.3.   The Employee
further agrees and undertakes that during the Non-Competition Period, without
the prior written consent of the Company’s Board of Directors, he will not offer
to employ, in any way directly or indirectly solicit or seek to obtain or
achieve the employment by any business or entity of, and/or during the term
hereof, employ, any person employed by either the Company, its subsidiaries,
affiliates, or any successors or assigns thereof during the Non-Competition
Period.   4.4.   The Parties hereto agree that the duration and area for which
the covenants set forth in this Section 4 are to be effective are necessary to
protect the legitimate interests of the Company and its development efforts and
accordingly are reasonable, in terms of their geographical and temporal scope.
In the event that any court determines that the time period and/or area are
unreasonable and that such covenants are to that extent unenforceable, the
Parties hereto agree that such covenants shall remain in full force and effect
for the greatest period of time and in the greatest geographical area that would
not render them unenforceable. In addition, the Employee acknowledges and agrees
that a breach of Sections 3, 4 or 5 hereof, shall cause irreparable harm to the
Company, its subsidiaries, and/or affiliates and that the Company shall be
entitled to specific performance of this Agreement or an injunction without
proof of special damages, together with the costs and reasonable attorney’s fees
and disbursements incurred by the Company in enforcing its rights under
Sections 3, 4 or 5. The Employee acknowledges that the compensation and benefits
he receives hereunder are paid, inter alia, as consideration for his
undertakings contained in Sections 3, 4 and 5.

5.   Creations and Inventions   5.1.   The Company shall be the sole and
exclusive owner of any Inventions (as defined below), and Employee hereby
assigns to the Company any and all of his rights, title and interest in such
intellectual property free and clear of any third parties rights. The Employee
shall inform the Company of any Invention relating to the Company’s technology,
its applications components or any intellectual property relating thereto, and
shall execute any necessary assignments, patent forms and the like and will
assist in the drafting of any

6



--------------------------------------------------------------------------------



 



    description or specification of the Invention as may be required for the
Company’s records and in connection with any application for patents or other
forms of legal protection that may be sought by the Company. The Employee shall
treat all information relating to any Invention as Confidential Information
according to Section 3 above.

5.2.   Without limiting the foregoing, “Inventions” shall include any and all
intellectual property, including without limitation, ideas, inventions,
processes, formulas, source and object codes, data, programs, know how,
improvements, discoveries, designs, techniques, trade secrets, patents and
patents applications, copyrights, mask work and any other intellectual property
rights throughout the world, generated, produced, reduced to practice, or
developed by Employee during or in connection with his employment by the
Company.   5.3.   The Company’s rights under this Section 5 shall be worldwide,
and shall apply to any such Invention notwithstanding that it is perfected or
reduced to specific form after the Employee has ceased his services hereunder.  
6.   Term and Termination.   6.1.   This Agreement shall be in effect commencing
as of the Effective Date and shall continue in full force and effect for an
undefined period, unless and until terminated by either Party by ninety
(90) days prior written notice to the other Party. Each of such prior notice
periods shall be referred to as the “Notice Period”, as applicable.   6.2.  
Notwithstanding anything to the contrary herein, the Company may terminate this
Agreement in the event of the inability of the Employee to perform his duties
hereunder, whether by reason of injury (mental or physical), illness or
otherwise, incapacitating the Employee for a period exceeding 90 days.   6.3.  
Notwithstanding anything to the contrary herein, the Company may terminate this
Agreement at any time, effective immediately and without need for prior written
notice, and without derogating from any other remedy to which the Company may be
entitled, for Cause.       For the purposes of this Agreement, the term “Cause”
shall mean: (i) a material breach by Employee of this Agreement; (ii) any breach
by Employee of his fiduciary duties or duties of care to the Company;
(iii) Employee’s dishonesty or fraud or felonious conduct; (iv) Employee’s
embezzlement of funds of the Company; (v) any conduct by Employee, alone or
together with others, which is materially injurious to the Company, monetary or
otherwise; (vi) Employee’s gross negligence or willful misconduct in performance
of his duties and/or responsibilities hereunder; (vii) Employee’s disregard or
insubordination of any lawful resolution and/or instruction of the Board of
Directors with respect to Employee’s duties and/or responsibilities towards the
Company; (viii) the occurrence of an event or circumstance which may result in
the Employee having a conflict of interest with his position with the Company,
without Employee having notified the Company thereof, as provided herein;
(ix) any breach by Employee of his confidentiality undertakings to the Company;
or (x) any consequences which would entitle the Company to terminate Employee’s
employment without severance payments under the Severance Pay Law.   6.4.   The
Employee shall cooperate with the Company and assist the integration into the
Company’s organization of the person or persons who will assume the Employee’s
responsibilities, pursuant to Company’s instructions. At the option of the
Company, the Employee shall, during such period, either continue with his duties
or remain absent from the premises of the Company, subject to applicable law. At
any time during the

7



--------------------------------------------------------------------------------



 



    Notice Period, the Company may elect to terminate this Agreement and the
relationship with the Employee immediately, provided, that Employee shall be
entitled to all payments and other benefits due to him hereunder as he would
have been entitled to receive for the remaining period of the Notice Period.

6.5.   Upon termination of Employee’s employment with the Company hereunder, for
any reason whatsoever, the Company shall have no further obligation or liability
towards the Employee in connection with his employment as aforesaid. The Company
may set-off any outstanding amounts due to it by Employee against any payment
due by the Company to the Employee, subject to applicable law. Without limiting
the generality of the foregoing, in the event that Employee fails to comply with
his prior notice or other obligations hereunder or under applicable law, the
Company shall be entitled to set-off any amount to which Employee would have
been entitled during the Notice Period, from any payment due by the Company to
the Employee, all without prejudice to any other remedy to which the Company may
be entitled pursuant to this Agreement or applicable law.   6.6.   The
provisions of Sections 2.9(c), last sentence of Section 2.10, 3, 4, 5, 6.5, 6.6
and 9.4 shall survive the termination or expiration of this Agreement for any
reason whatsoever.   7.   Termination of Services Agreement.   7.1.   The
Company and Agenda Biotechnology Ltd., a company wholly owned by David
(“Agenda”), hereby terminate the Advisory and Consultancy Services Agreement
between the Company and Agenda dated February 11, 2003, as amended on May 24,
2004 (the “Services Agreement”), and agree that, as from the Effective Date,
David’s engagement by the Company shall be governed solely by this Agreement.  
8.   Notices.   8.1.   Any and all notices and communications in connection with
this Agreement shall be in writing, addressed to the parties as follows:

         
 
  If to the Company:   Protalix Ltd.
 
      2 Snunit Street, POB 455, Carmiel, 20100, Israel
 
       
 
  It to the Employee:   David Aviezer
 
      4 Hatena St., POB 1914, Hashmonaim, 73127, Israel

8.2.   All notices shall be given by registered mail (postage prepaid), by
facsimile or email or otherwise delivered by hand or by messenger to the
Parties’ respective addresses as above or such other address as may be
designated by notice. Any notice sent in accordance with this Section 8 shall be
deemed received upon the earlier of: (i) if sent by facsimile or email, upon
transmission and electronic confirmation of transmission or (if transmitted and
received on a non-business day) on the first business day following transmission
and electronic confirmation of transmission, (ii) if sent by registered mail,
upon 3 (three) days of mailing, (iii) if sent be messenger, upon delivery; and
(iv) the actual receipt thereof.

8



--------------------------------------------------------------------------------



 



9.   Miscellaneous.   9.1.   Headings; Interpretation. Section and Subsection
headings contained herein are for reference and convenience purposes only and
shall not in any way be used for the interpretation of this Agreement.   9.2.  
Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matters hereof and cancels and supersedes
all prior agreements, understandings and arrangements, oral or written, between
the Parties with respect to such subject matters.   9.3.   Amendment; Waiver. No
provision of this Agreement may be modified or amended unless such modification
or amendment is agreed to in writing and signed by the Employee and the Company.
The observance of any term hereof may be waived (either prospectively or
retroactively and either generally or in a particular instance) only with the
written consent of the Party against which/whom such waiver is sought. No waiver
by either Party at any time to act with respect to any breach or default by the
other Party of, or compliance with, any condition or provision of this Agreement
to be performed by such other Party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.   9.4.   Governing Law; Dispute Resolution. This Agreement shall be
governed by and construed in accordance with the laws of the State of Israel.
Any dispute arising out of or relating to this Agreement shall be resolved by a
single arbitrator to be appointed by the Parties, or in the event the Parties
fail to agree on the identity of the arbitrator within ten (10) days of a
Party’s request to appoint same, the arbitrator shall be appointed by the
Chairman of the Israeli Bar Association.       Arbitration proceedings shall be
conducted for no longer than forty-five (45) days. The proceedings shall be
conducted in Hebrew and according to the rules of substantive law. The
arbitrator will not be bound by rules of evidence or procedure and will give a
reasoned decision, in writing. The arbitrator’s decision shall be final and
binding in any court. Unless otherwise determined by the arbitrator, each party
to the proceedings shall bear its own expenses and the arbitrator’s fees and
expenses shall be borne in equal parts by the parties to the proceedings.      
This Section shall constitute an arbitration agreement between the Parties.  
9.5.   Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any part of this
Agreement is determined to be invalid, illegal or unenforceable, such
determination shall not affect the validity, legality or enforceability of any
other part of this Agreement; and the remaining parts shall be enforced as if
such invalid, illegal, or unenforceable part were not contained herein,
provided, however, that in such event this Agreement shall be interpreted so as
to give effect, to the greatest extent consistent with and permitted by
applicable law, to the meaning and intention of the excluded provision as
determined by such court of competent jurisdiction.   9.6.   Assignment. Neither
this Agreement or any of the Employee’s rights, privileges, or obligations set
forth in, arising under, or created by this Agreement may be assigned or
transferred by the Employee without the prior consent in writing of the Company.
The Company shall be entitled to assign its rights and obligations hereunder to
any entity

9



--------------------------------------------------------------------------------



 



    acquiring a material part of its assets or to a subsidiary or affiliate
thereof (as such terms are defined in the Israeli Securities Law-1968).

[Signature Page to Protalix Ltd. Employment Agreement]
IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date first above-mentioned.

             
/s/ Eli Hurvitz
 
PROTALIX LTD.
      /s/ David Aviezer
 
DR. DAVID AVIEZER    
 
           
By: Eli Hurvitz
           
 
           
Agreed as applicable to it:
           
 
           
/s/ David Aviezer
 
AGENDA BIOTECHNOLOGY LTD.
           
 
           
By: David Aviezer
           

10